IN THE
                         TENTH COURT OF APPEALS

                                No. 10-07-00158-CV

APPARAJAN GANESAN,
                                                           Appellant
v.

BECKY TIBBS, CODY GINSEL, CYNTHIA
WOODS, JASON MANUEL, JOSE GARCIA,
                                                           Appellees


                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 23300


                          MEMORANDUM OPINION


      Apparajan Ganesan was in prison when he began pursuing an appeal of an

adverse judgment rendered in a civil suit he filed against various prison personnel. We

have had difficulty in shepherding this appeal to a timely disposition. We abated this

appeal while Ganesan was being process for release from prison. It was reinstated on

January 13, 2009.

      Pursuant to the abatement order, Ganesan was ordered to provide to this Court

by February 2, 2009 and serve on all parties to this proceeding notice of his address for
receiving notices and service of documents related to this proceeding. Ganesan was

also ordered to inform the Court by February 2, 2009 what motions on file needed to be

resolved and what other issues needed to be addressed prior to the start of the briefing

schedule. Ganesan did not comply with the order.

       Instead, Ganesan filed a “Request to extend time limits.”       His request was

denied. Further, we ordered Ganesan to do two things. First we ordered him to “[o]n

or before April 21, 2009, … provide to this Court and serve on all parties to this

proceeding notice of his address for receiving notices and service of documents related

to this proceeding. If appellant fails to provide the address as ordered herein, this

proceeding may be dismissed without further notice.        See TEX. R. APP. P. 42.3(c).”

(Emphasis added). Second, we ordered Ganesan to “[o]n or before April 21, 2009, …

inform the Court what motions on file need to be resolved and what other issues need

to be addressed prior to the start of the briefing schedule. If appellant does not inform

the Court as to what motions or issues need to be resolved or addressed, appellant’s

brief will be due May 5, 2009.” Ganesan has not fully complied with either of these

directives.

       Instead, Ganesan presented a Motion to Correct the Court Records.          In the

motion, he complains about missing exhibits, a 2-3 hour break that was not recorded by

the court reporter, and the “completely random” manner in which the clerk’s record is

assembled. He provides no notice of his address for receiving notices and service of

documents related to this proceeding. An address is included in the signature block,

but Ganesan does not state that this is the address for receiving notices and service of

Ganesan v. Tibbs                                                                   Page 2
documents. Additionally, Ganesan does not inform the Court what motions currently

on file need to be resolved.

       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(c).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed May 6, 2009
[CV06]




Ganesan v. Tibbs                                                           Page 3